Citation Nr: 1025553	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  07-10 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to an initial compensable rating for onychomycosis of 
the feet.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Russell P. Veldenz




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1975 to April 1981 and from August 1986 to February 2006.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in March 2006 of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In March 2007, the Veteran withdrew his request for a hearing.

In January 2009, the Board remanded the case to afford the 
Veteran a VA examination and to obtain a medical opinion.  As the 
requested development has been completed, no further action is 
necessary to comply with the Board's remand directives.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Onychomycosis of the feet more nearly approximates a disability 
picture that requires intermittent systemic therapy for less than 
six weeks in a 12-month period.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent for 
onychomycosis of the feet have been met. 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 4.7, 4.118, 
Diagnostic Codes 7813, 7806 (2009).






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 556 U.S. __, 129 
S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting Veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  
The RO provided pre-adjudication VCAA notice by a letter, dated 
in September 2003, on the underlying claim of service connection.  
Where, as here, service connection has been granted and the 
initial disability rating has been assigned, the claim of service 
connection has been more than substantiated, the claim has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer 
required because the purpose that the notice was intended to 
serve has been fulfilled.  Once the claim of service connection 
has been substantiated, the filing of a notice of disagreement 
with the RO's decision rating the disability does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA 
notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claim for an initial higher rating for 
onychomycosis of the feet.  Dingess, 19 Vet. App. 473, 490; 
Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, statements and photographs from the Veteran, and 
afforded the Veteran VA examinations in October 2003, December 
2005, and March 2009.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts 

The Veteran has been service connected for onychomycosis of the 
feet effective since separation for service in March 2006.
The service treatment records show that in November 2001 the 
Veteran sought treatment for a toenail fungus.  At that time, his 
liver function tests were within normal limits.  The diagnosis 
was onychomycosis.  He was prescribed Lamisil.  Approximately one 
month later he returned for a follow-up visit.  It was noted he 
was still on Lamisil, but had a slight increase in the liver 
function tests.  The physician ordered that the Veteran stop 
taking Lamisil and to recheck the liver function tests in 6 
weeks.   By January 2002, there was no indication he was still on 
Lamisil and the liver function tests were within normal limits.

At a pre-separation VA examination in October 2003, the Veteran 
was diagnosed with onychomycosis without any exudation, ulcer 
formation, itching, shedding, or crusting.  He had not received 
any treatment in the prior year.  The examiner noted no 
functional impairment or lost time from work due to the 
onychomycosis of the feet.  

In December 2005, the Veteran underwent a second pre-separation 
VA examination and it was noted the Veteran had suffered from 
what the Veteran described as a constant toenail fungus existing 
for three years.  The examiner did not find crusting, ulceration, 
exfoliation, induration, inflexibility, tissue loss, hyper or 
hypopigmentation, and abnormal texture.  There was pain.  The 
Veteran had not had treatment such as cortisteroids in the prior 
12 months.  The examiner diagnosed onychomycosis of the feet 
which resulted in thickened yellow toenails.  There was no lost 
time from work.

On VA examination in March 2009, the Veteran stated that since 
Lamisil had been discontinued his toe nails have remained 
thickened, about the same as before the treatment.  He complained 
of intermittent pain, but the pain did not interfere with his 
activities.  It was noted that the Veteran had not received any 
treatment in the prior year.  The examiner noted that treatment 
with Lamisil resulted in the Veteran developing an abnormal liver 
function study.  Because of that, the treatment was discontinued 
and the Veteran has not had any treatment since.  The only 
symptom was discomfort in the toenails.

Physical examination revealed thickened, ridged nails on all toes 
with normal appearing skin and without evidence of tinea pedis.  
The examiner described the onychomycosis as a dermatophytosis of 
all toenails on both feet.  The onychomycosis covered 1/1000th of 
the entire body, but 5 percent of the feet area.  The disability 
resulted in deformed toenails which did not impair or limit the 
Veteran's function.  No scarring or disfigurement was detected.  
As a result, the examining physician determined the disability 
was predominantly a skin condition and not a scar disability.  
The liver function test was normal.  

The Veteran has submitted VA photos of his toenails which show 
thickened ridged toenails on each foot.  The Veteran also states 
he has difficulty with any type of shoe or footwear because the 
footwear pushed down on the toenails causing pain, discomfort, 
and difficulty with walking. 

Rating Principles

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155.  
Separate Diagnostic Codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 
(1991).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 
(2007).

Onychomycosis of the feet is currently rated noncompensable under 
Diagnostic Code 7813.  Diagnostic Code 7813 provided that 
dermatophytosis (fungal infection, including of the toenails or 
other areas) should be rated as disfigurement of the head, face 
or neck under Diagnostic Code 7800; scars under Diagnostic Codes 
7801-7805; or dermatitis under Diagnostic Code 7806, depending 
upon the predominant disability.

As the skin disability does not involve the head, face, or neck, 
the rating criteria for disfigurement of the head, face, or neck 
under Diagnostic Code 7800 do not apply.

As the skin disability does not involve scarring, the rating 
criteria for scars under Diagnostic Codes 7801 to 7805 do not 
apply.

In this case, the predominant disability picture is dermatitis, 
which is rated under Diagnostic Code 7806. 

Under the rating criteria for dermatitis, a noncompensable rating 
is assigned when less than 5 percent of the entire body or of 
exposed areas is affected, and no more than topical therapy is 
required during the past 12 month period.  A 10 percent rating is 
assigned when at least 5 percent but less than 20 percent of the 
entire body or of exposed areas is affected, or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than 6 weeks during the past 12 month period.  A 30 percent 
rating is warranted where 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas are affected; or where systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
are required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period. 


Analysis

A review of the record demonstrates that the Veteran's 
onychomycosis has been present and consistent since service 
connection was granted.  It has resulted in a painful deformity 
resulting in thickened, deformed toenails on the feet.  As a 
result, the Veteran finds it difficult to wear shoes.  

It is also clear that the Veteran was prescribed the preferred 
treatment of choice, that is, a systemic antifungal oral 
medication Lamisil, but the medication was discontinued when 
liver function studies were abnormal and continued use was 
contraindicated.  

As onychomycosis is not controlled and as onychomycosis would 
appear only to be controlled with a intermittent systemic 
therapy, which is contraindicated, the disability more nearly 
approximates the criteria for a 10 percent, applying 38 C.F.R. 
§ 4.7, that the criteria for a noncompensable rating, that is, 
controlled with topical therapy.

As for the next higher rating, 30 percent, as the disability 
affects only 5 percent of the  feet and 1/1000th of the total 
body, the disability does not more nearly approximate or equate 
to the criteria for the next higher rating, that is 20 to 40 
percent of the total body area affected or systemic therapy for 
six weeks or more in a 12-month period. 

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service for a rating.



The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular ratings for the service-
connected disability are inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular rating is, 
therefore, adequate and referral for an extraschedular rating is 
not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Comparing the Veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of disability 
is contemplated by the Rating Schedule and the assigned schedule 
rating is, therefore, adequate and no referral to an 
extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial rating of 10 percent for onychomycosis of the feet is 
granted, subject to the regulations governing the payment of 
monetary awards.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


